Citation Nr: 0937252	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability claimed as gastroesophageal reflux disease.

2.  Entitlement to service connection for a bilateral ankle 
disability. 

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.D., and S.D.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968 and from March 1974 to November 1977.  In 
between his two periods of active duty, the Veteran also had 
three years of inactive military service. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at an April 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in November 2007.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the 
Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the Board's November 2007 remand, additional evidence 
has been associated with the claims file.  In a May 2009 
private opinion, Dr. A.S. stated that the Veteran's medical 
records document treatment for bilateral heel, foot, and 
ankle arthralgias, as well as stomach ulcers while in 
service.  He opined that the Veteran's peptic ulcer disease, 
as well as bilateral foot, heel, and ankle arthritis were 
related to the Veteran's military duty.  The Veteran has also 
submitted additional lay statements.  The Veteran reported 
that he was treated by his family doctors from 1969 to 1974 
for his stomach problems; though, he indicated that these 
physicians were retired or deceased.  He also reported that 
he was treated for a back and shoulder injury while in 
service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Service treatment records dated from March 1974 to November 
1977 show that the Veteran was treated in service for viral 
gastroenteritis and probable hemorrhagic gastritis.  The 
Veteran was afforded a VA examination in January 2003.  
However, the VA examiner did not address whether the 
Veteran's currently diagnosed gastrointestinal disability is 
related to his in-service gastrointestinal diagnoses.  The VA 
examiner indicated that the Veteran's gastritis was secondary 
to chronic non-steroidal anti-inflammatory use.  Dr. A.S. 
indicated a review of the Veteran's service records.  
However, he did not appear to have the opportunity to review 
the claims file, and did not discuss other relevant medical 
evidence of record.  Therefore, the Board finds that a VA 
examination is necessary to determine if the Veteran's 
gastritis is related to service, or proximately due to or 
aggravated by medications used to treat his service-connected 
disabilities. 

The Veteran was treated for a right ankle sprain in October 
1971, and was seen on multiple occasions for complaints of 
pain in the feet, heels, and ankles.  The Veteran was noted 
to have a history of bilateral stress fractures in both 
heels.  The Veteran claims that he has a current bilateral 
ankle disability related to stress fractures shown in 
service.  The Board notes that the Veteran has received 
treatment for both service-connected disabilities of the 
right knee and right heel and several nonservice-connected 
orthopedic disabilities.  Medical evidence of record reflects 
radiculopathy, degenerative changes in the right ankle, and a 
right ankle spur.  In light of the "low threshold" as 
announced in McLendon v. Nicholson and the recently submitted 
evidence, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran has any currently 
diagnosed bilateral ankle disability related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran reported that he was treated for a back and 
shoulder injury while in service.  The record reflects a long 
history of low back pain since the 1980s.  Medical evidence 
of record also reflects post-service back injuries in the 
1990s.  The Veteran has not yet been afforded a VA 
examination to address his claimed back and shoulder 
disabilities.  In order to afford the Veteran every benefit 
of the doubt and in light of the recently received evidence, 
the Board finds that a remand for a VA examination is 
necessary to if the Veteran has a currently diagnosed right 
shoulder or low back disability related to service.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  The RO/AMC should obtain any outstanding 
service treatment records from September 1965 to September 
1968, and should associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any 
outstanding service treatment records 
from September 1965 to September 1968, 
and should associate them with the claims 
file.  If the search for such records has 
negative results, the RO/AMC should 
notify the Veteran and place a statement 
to that effect in the Veteran's claims 
file.

2.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if the Veteran 
has a current gastrointestinal 
disability etiologically related to 
service or to a service-connected 
disability.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner must review the entire claims 
file, to include service medical 
records.  

The examiner should identify all 
current gastrointestinal diagnoses, and 
for each identified diagnosis, should 
state whether it is at least as likely 
as not that any such diagnosed disorder 
was incurred in service.  

The examiner should also state whether it 
is at least as likely as not that any 
currently diagnosed gastrointestinal 
disability is proximately due to or 
aggravated by the use of medications for 
the treatment of his service-connected 
right knee and right heel disabilities.

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner must provide a complete 
rationale for his or her diagnosis and 
opinion with references to the evidence 
of record.  The examiner should 
specifically comment on findings from 
the Veteran's service treatment records 
and his January 2003 VA examination 
report, and the May 2009 statement of 
Dr. S., where necessary. 

3.  The Veteran should be afforded a VA 
orthopedic examination(s) to determine if 
the Veteran as a current bilateral ankle 
disability, right shoulder disability, or 
low back disability etiologically related 
to service.  The claims folder should be 
made available to the examiner for review 
before the examination.  

The examiner should identify all 
current bilateral ankle, right 
shoulder, and/or low back disabilities, 
and for each identified diagnosis, 
should state whether it is at least as 
likely as not that any such diagnosed 
disorder was incurred in service.  

The examiner must provide a complete 
rationale for his or her diagnosis and 
opinion with references to the evidence 
of record.  The examiner should 
specifically comment on findings from the 
Veteran's service treatment records 
pertaining to a right ankle sprain and 
bilateral stress fractures of both heels, 
and the recently submitted lay and 
medical statements submitted by the 
Veteran, where necessary.  

4.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
